Appeal Dismissed and Memorandum Opinion filed June 25, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00464-CR

                        BENNY HERBERT, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1532313

                   MEMORANDUM                    OPINION
      On May 18, 2017, Benny Herbert pleaded guilty to and was convicted of
possession of a controlled substance. Under the terms of a plea-bargain agreement
between appellant and the State, the trial court sentenced appellant to two years’
imprisonment. Appellant filed a notice of appeal from the judgment of conviction
on June 3, 2019.

      We lack jurisdiction over this appeal for two reasons: the notice of appeal was
not filed timely, and this is a plea bargain case with no appealable matters and
appellant has not been granted permission to appeal.
      First, a defendant’s notice of appeal must be filed within 30 days after
sentence is imposed if the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas
Rule of Appellate Procedure 26.2 is essential to vest the court of appeals with
jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an
appeal is not timely perfected, a court of appeals does not obtain jurisdiction to
address the merits of the appeal. Under those circumstances it can take no action
other than to dismiss the appeal. Id. Appellant’s notice of appeal was filed more than
two years after the sentence was imposed. Therefore, the appeal was not timely
perfected.

      Second, in a plea bargain case—that is, a case in which a defendant’s plea was
guilty or nolo contendere and the punishment did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant—a defendant may
appeal only matters raised by a written, pretrial motion or with the trial court’s
permission. Tex. R. App. P. 25.2(a)(2). Appellant’s punishment does not exceed the
agreed length of confinement. The record does not contain any appealable pretrial
rulings, and the trial court did not grant appellant permission to appeal.

      Accordingly, we DISMISS the appeal for lack of jurisdiction.



                                              PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2